                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEW JERSEY
                                     CAMDEN VICINAGE DIVISION

In re:                                                           Case No. 20-24071-ABA
         REAHIENIA M. WILLIAMS

                      Debtor(s)



              CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

         Isabel C. Balboa, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/31/2020.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 02/01/2021.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 1.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
Receipts:

           Total paid by or on behalf of the debtor                               $0.00
           Less amount refunded to debtor                                         $0.00

NET RECEIPTS:                                                                                                            $0.00



Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                                $0.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                      $0.00
     Other                                                                                $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                                        $0.00

Attorney fees paid and disclosed by debtor:                                 $0.00



Scheduled Creditors:
Creditor                                                Claim           Claim          Claim          Principal           Int.
Name                                    Class         Scheduled        Asserted       Allowed           Paid              Paid
CAVALRY SPV I, LLC                  Unsecured                     NA      6,301.41         6,301.41               0.00           0.00
MIDLAND FUNDING, LLC                Unsecured                     NA      2,035.01         2,035.01               0.00           0.00
WELLS FARGO BANK, N.A.              Secured                       NA    236,783.17        61,436.65               0.00           0.00




UST Form 101-13-FR-S (9/1/2009)
 Summary of Disbursements to Creditors:
                                                                      Claim             Principal             Interest
                                                                    Allowed                 Paid                 Paid
 Secured Payments:
        Mortgage Ongoing                                              $0.00                 $0.00               $0.00
        Mortgage Arrearage                                       $61,436.65                 $0.00               $0.00
        Debt Secured by Vehicle                                       $0.00                 $0.00               $0.00
        All Other Secured                                             $0.00                 $0.00               $0.00
 TOTAL SECURED:                                                  $61,436.65                 $0.00               $0.00

 Priority Unsecured Payments:
         Domestic Support Arrearage                                    $0.00                $0.00               $0.00
         Domestic Support Ongoing                                      $0.00                $0.00               $0.00
         All Other Priority                                            $0.00                $0.00               $0.00
 TOTAL PRIORITY:                                                       $0.00                $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                      $8,336.42                 $0.00               $0.00



 Disbursements:

          Expenses of Administration                                           $0.00
          Disbursements to Creditors                                           $0.00

 TOTAL DISBURSEMENTS :                                                                                        $0.00



         12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed. The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2021                                  By: /s/ Isabel C. Balboa
                                                                                  Trustee


STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
